Citation Nr: 1126147	
Decision Date: 07/12/11    Archive Date: 07/19/11

DOCKET NO.  10-38 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to an increased rating for residuals of an internal derangement of the right knee, currently evaluated as 30 percent disabling.  

2.  Entitlement to a total rating for compensation based upon individual unemployability.  


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1965 to October 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Buffalo, New York, Regional Office (RO) of the Department of Veterans Affairs (VA).

The issue of entitlement to total disability based on individual unemployability is  addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's internal derangement of the right knee is not manifested by ankylosis, extension limited to 30 degrees or more, or nonunion of the tibia and fibula.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for internal derangement of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.40, 4.45, 4.71a, Diagnostic Codes 5262 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in pre-rating correspondence dated in December 2009 of the information and evidence needed to substantiate and complete his claims, to include information regarding how disability evaluations and effective dates are assigned.
 
In March 2011, additional evidence was submitted to the Board which was not reviewed by the RO.  As this evidence is cumulative of the evidence previously considered by the RO, for the purposes of determining whether the Veteran is entitled to an increased rating for his right knee disorder, the Veteran is not prejudiced by the lack of RO review.  Bernard v. Brown, 4 Vet. App. 384 (1993).

VA fulfilled its duty to assist the claimant in obtaining identified and available evidence needed to substantiate the claims, and as warranted by law, providing VA examinations.  There is no evidence that any VA error in notifying or assisting the appellant reasonably affects the fairness of this adjudication.  Indeed, the appellant has not suggested that such an error, prejudicial or otherwise, exists.  Hence, the case is ready for adjudication.

Increased Rating Claims-Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule).  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1(2010).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Multiple (staged) ratings may be assigned for different periods of time during the pendency of the appeal.  Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield , 21 Vet. App. 505, 510 (2007).  The analysis in this decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.
 
Where there is a question as to which of the two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.   38 C.F.R. § 4.7.
 
Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Rating factors for a disability of the musculoskeletal system included functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Significantly, if a claimant is already receiving the maximum disability rating available based on symptomatology that includes limitation of motion, it is not necessary to consider whether 38 C.F.R. §§ 4.40 and 4.45 are applicable.  Johnston v. Brown, 10 Vet. App. 80 (1997).
 
Here, the Veteran's disability is rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5055 and 5262.  Diagnostic Code 5262 pertains to impairment of the tibia and fibula.  Under this Code, malunion of the tibia and fibula with marked knee or ankle disability is rated 30 percent disabling.  Nonunion of the tibia and fibula with loose motion, requiring a brace, is rated 40 percent disabling. 38 C.F.R. § 4.71a.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5055, a 100 percent evaluation is assigned for one year following implantation of a prosthetic replacement of the knee joint.  A minimum evaluation of 30 percent is assigned thereafter.  A 60 percent evaluation is warranted when there are chronic residuals consisting of severe painful motion or weakness in the affected extremity.  Intermediate degrees of residual weakness, pain or limitation of motion are to be evaluated by analogy to diagnostic codes 5256, 5261, 5262.  38 C.F.R. § 4.71a, Diagnostic Code 5055.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5256, ankylosis of the knee which leads to limitation of flexion between 10 and 20 degrees warrants a 40 degree rating.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5261 extension limited to 30 degrees warrants a 40 percent rating.  

Flexion of the knee to 140 degrees is considered full and extension to 0 degrees is considered full.  See 38 C.F.R. § 4.71, Plate II.

Degenerative arthritis is rated under Diagnostic Code 5003, which provides that degenerative arthritis established by X- ray is rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the joint involved.  If the limitation of motion of the joint involved is noncompensable, a rating of 10 percent is applicable.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. In the absence of limitation of motion, but with X-ray evidence of involvement of two or more major joints or two or more minor joint groups and occasional incapacitating exacerbations, a 20 percent evaluation is assigned. With X-ray evidence of involvement of two or more major joints or two or more minor joint groups, a 10 percent rating is assigned.  38 C.F.R. § 4.71, Diagnostic Code 5003.

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in 38 C.F.R. § 3.321 an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, 573 F.3d 1366 (Fed. Cir. 2009).

In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Factual Background and Analysis-Internal Derangement of the Right Knee

The Veteran was initially granted entitlement to service connection for residuals of a right knee arthrotomy in September 1969, and assigned a noncompensable rating.  The rating was increased to 30 percent in February 2008.  In the appealed March 2010 rating decision, the Veteran's 30 percent disability rating was continued.

The evidence of record includes a September 2008 note from Dr. J.R., the appellant's private physician.  He reported full extension and flexion to 125 degrees.  There was no interarticular effusion found and the knee was stable.  There was no gross evidence of loosening of the implant and there was minimal narrowing of the lateral joint space.  

In a December 2008 letter from Dr. J.R. it was reported that the Veteran had twisted his right knee at work, and had experienced pain since.  Extension was noted as full and flexion was to 120 degrees.  Radiographs of the right knee revealed a well positioned medial compartment implant, and minimal degenerative changes involving the lateral compartment.  Trace effusion was noted.

An August 2009 note from Dr. J.R. reported that the Veteran fell at work and presented with subsequent right knee swelling.  Full extension and flexion to 115 degrees as well as trace effusion were demonstrated.  The knee was stable.  The diagnosis was right knee contusion.  

In November 2009, Dr. J.R. reported that the Veteran was under no work restrictions.

At a January 2010 VA examination the Veteran reported having right knee pain, stiffness and dysfunction.  His current treatment was activity as tolerated, and using Celebrex and Tylenol.  He described flare-ups as occurring approximately two times per month, lasting an average of two days.  Flare-ups caused increased pain, stiffness, and dysfunction where he was very limited but not housebound.  He reported that he used an ace bandage but no other walking aid.  The Veteran stated that he could stand for twenty to thirty minutes at a time, and walk for thirty to forty minutes at a time.  He was able to fulfill his activities of daily living.   The Veteran reported that he retired from his position as a nurse in February 2009, in part, because of his inability to stand for prolonged periods of time and do an 8 hour shift.  

On physical examination it was noted that the Veteran walked with a limp.  There was some swelling and that palpitation of the right knee elicited no abnormality of temperature.  Crepitus, swelling and joint line pain were observed.  Range of motion testing revealed full extension and flexion to 110 degrees with pain.  Repeat extension and flexion revealed no change in pain, no weakness, no fatigability, and no incoordination.  The Veteran had the same range of motion with pain.  The Veteran's anterior and posterior cruciate ligaments were opined to be relatively stable.  

In June 2010 the Veteran stated that he had sustained an injury in August 2009 which was a result of his service-connected right knee disorder.  He stated that he worked for six days per month and that his fall forced him to retire early when he planned to continue to work full time until he was sixty-six years old.  He claimed that he could no longer sustain full time employment due to right knee weakness and instability.  

In a February 2011 letter submitted by Dr. J.R., it was noted that the Veteran's knee had full extension and flexion to 120 degrees.

After a thorough review of the record, the Board finds that the evidence does not warrant a disability rating in excess of 30 percent for the Veteran's right knee disorder.

The evidence of record clearly demonstrates that the Veteran does not have an ankylosed right knee, that right knee extension is limited to 30 degrees or more, or that there is nonunion of the tibia or fibula.  Further, given the fact that the appellant did not undergo a total right knee replacement--the record demonstrates that he only underwent a medial compartment implant-an increased rating under Diagnostic Code 5055 is not in order.  Accordingly, there is no way in which, under the schedular criteria, the Veteran's right knee disorder could warrant a rating in excess of 30 percent.  

The Board has considered entitlement to a higher disability evaluation based on both the mandates of DeLuca and under Diagnostic Code 5003 which provides a separate disability rating for limitation of motion due to arthritis.  In this case, the appellant's right knee disorder is already rated under a code governing limitation of right knee motion.  Hence, the principles against pyramiding preclude a separate rating for arthritis.  38 C.F.R. § 4.14 (2010) (The evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided.)  Moreover, throughout the appellate term the appellant's knee was described as stable.  Hence, there is no basis for a separate rating based on laxity or subluxation.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2010).

Finally, the schedular criteria reasonably describe the claimant's disability level and symptomatology, and that the claimant's disability picture is specifically contemplated by the rating schedule.  The assigned schedular evaluation is, therefore, adequate, and no referral for an extraschedular rating is required. Thun v. Shinseki, F.3d 1366 (Fed. Cir. 2009).  


ORDER

Entitlement to a rating in excess of 30 percent for internal derangement of the right knee is denied.


REMAND

The evidence of record includes a worker's compensation report of a work-related fall in August 2009.  In September 2009, Dr. J.R. stated that the Veteran's level of disability rendered him unable to perform his work as a nurse.  The evidence also includes a November 2009 note from Dr. J.R. granting permission for the Veteran to work for two days a week without work restrictions.  

In his September 2010 VA-9 substantive appeal form that he retired as he could no longer stay on his feet as a nurse.  He stated that he would eventually seek work at a part time sedentary job.  

In March 2011, the Veteran submitted additional information from Dr. J.R. which stated that the Veteran was unable to work full time but that he may be able to work for 20 hours at relatively sedentary work.  

The evidence of record contains multiple statements which suggest that the Veteran was unable to work as a nurse due to his service connected bilateral knee disabilities, the record also contains, however, evidence suggesting that the Veteran's condition may have improved and that he may be able to work at least part time. 

Presently, the exact degree of any employment limitations created by the totality of the Veteran's service-connected disorders is unclear.  Therefore, a remand is required in order to obtain clarification as to whether the Veteran is unemployable due to his right knee disorder alone.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.).  An examination is thus in order.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must take appropriate action to secure any and all pertinent records which have been identified but not previously secured for inclusion in the claims file.  All attempts to secure this evidence must be documented in the claims file.  If the AMC/RO cannot locate such records, the AMC/RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AMC/RO must then: (a) notify the Veteran of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The Veteran and his representative must then be given an opportunity to respond.
 
2.  Thereafter, the AMC/RO should schedule the Veteran for a new VA examination.  The Veteran's claims folder, to include any newly obtained treatment records, must be provided to the examiner for review.  
 
The examiner must address the effect that the Veteran's bilateral knee disorders and residuals of a tonsillectomy alone have on his ability to have substantially gainful employment.  The examiner must state whether it is at least as likely as not, i.e., is there a 50/50 chance that either one or the totality of all of the Veteran's service-connected disorders render him unable to secure and follow substantially gainful employment.  A full explanation of the rationale for any opinion rendered should be provided.
 
3.  The Veteran is hereby notified that it is his responsibility to report for any ordered VA examination, to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  
 
4.  The AMC/RO should review the examination report to ensure that it is in complete compliance with the directives of this remand.  If it is deficient in any manner, the RO must implement corrective procedures at once.
 
5.  After completing the requested actions, to include reviewing any additional evidence submitted after the October 2010 supplemental statement of the case, and any additional notification and/or development deemed warranted, the RO should readjudicate the issue of entitlement to total disability based on individual unemployability in light of all pertinent evidence and legal authority.  If the benefit is not granted, the Veteran and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


